Election/Restriction
Claim 1 is allowable. Claims 4-7, 9, 11-12, and 15-16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions species, as set forth in the Office action mailed on 09/24/2018, is hereby withdrawn and claims 4-7, 9, 11-12, and 15-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	The application has been amended as follows:

In the title:
METHOD, APPARATUS, AND MEDIUM 

In the claims:

Authorization for this examiner’s amendment was given by Agent Jake Divkovic on 11/30/2021.

4. (Rejoined) The method of claim 2, wherein the notification comprises: a reminder.  
5. (Rejoined) The method of claim 2, wherein the notification comprises: a confirmation.  
6. (Rejoined & Currently amended) The method of claim 1, wherein the audible input comprises
7. (Rejoined & Currently amended) The method of claim 1, wherein the audible input comprises
9. (Rejoined & Currently amended) The method of claim 1, wherein the audible input comprises
11. (Rejoined & Currently amended) The method of claim 1, wherein the information related to the product order comprises
12. (Rejoined & Currently amended) The method of claim 1, wherein the information related to the product order comprises

16. (Rejoined) The method of claim 1, wherein the automation system operation comprises: changing a position of a door.



Reasons for Allowance
Claims 1-7, 9, 11-13, and 15-21 are allowable. The following is an examiner’s statement of reasons for allowance:

Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art. 

The most relevant prior art made of record includes previously cited Fadell et al. (US 20150145643 A1), hereinafter Fadell, previously cited Bansal et al. (US 20120253971 A1), hereinafter Bansal, previously cited Mankoff (US 20020120627 A1), hereinafter Mankoff, and newly cited Sinclair et al. (US 20070015494 A1), hereinafter Sinclair. 

Although individually the references teach concepts such as receiving an order via audible keywords, selecting a product according to a brand, and actuating a lock to allow for 

Fadell teaches a home automation system (Fadell: [0005], [0333], [0360]). Fadell further teaches smart home doorbell devices that may capture audible inputs (Fadell: [0351]). Fadell additionally teaches a retail entity may generate unique package identification information for that order using the smart environment, where unique package information may be detected by the smart doorbell and the doorbell may access additional information based on the package, such as intended delivery location (Fadell: [0335]; [0351]; [0353]). Additionally, Fadell teaches providing the visitor (e.g., the deliverer) with feedback based on at least one of the analysis, such as automated instructions, where the feedback may include providing certain environment access to the deliverer, such as by opening door 186 by unlocking doorknob. Deliverer DL may be enabled to enter structure 150 for delivering package PL within structure 150. One or more output components of doorbell 106 or of any other smart device of environment 100 may be configured to at least partially indicate to deliverer DL where and how to deposit the package securely (Fadell: [0360; [0370]). Fadell further teaches that analysis of a tracked path of a deliverer visitor (e.g., deliverer DL) may enable platform 200 to dynamically adjust a predicted potential deliverer arrival time at environment 100 and utilize that prediction to update modes or settings of environment 100 for preparing environment 100, where the system may utilize label ID of package PL to access and leverage the unique package identification information of package PL to obtain current status information prior to business 228 instructing deliverer agent DL of FIG. 1 to arrive at door 186 of environment 100 with package PL, and  (Fadell: [0461]; 

Bansal teaches an order placement method (Bansal: [0013]). Bansal further teaches a user may set up many different words or phrases for different orders. The user may set up an order to include ‘a turkey and avocado sandwich with light mayonnaise and mustard on sourdough and a medium diet Coke at Joe's Subs,’ ‘a large vanilla frozen yogurt with chocolate chip topping at Yum Yum Frozen Yogurt,’ and ‘two boxes of Pamper's size 4 diapers and four boxes of Mom's Baby Formula at Winnie's Pharmacy’, where the user inputs the word or phrase by voice, such as speaking into the user device (Bansal: [0012]; [0026]). Bansal further teaches the user enters the quick-order phrase at step 206 and the system may access the user's account using received user information from step 204 and retrieve quick-order phrases associated with the account. The system may then determine if the received phrase matches with at least one of the phrases in the user's account. Once a match is found, the system determines details of the order at step 212. Details may include merchant information for each item or service (Bansal: [0033]; [0035-0036]). Additionally, Bansal teaches that after the merchant is selected, the user creates an order, at step 110, for that merchant. The user may select desired offerings, such as items or services, 

Mankoff teaches a method of product ordering (Mankoff: [0065]). Mankoff further teaches that when the user/customer decides to grocery shop online, he will preferably connect to the affiliated online grocer via pull-down list 68. If the user has set his shopping list coupon preference to purchase the bread at the lowest price and without brand preference, the i-PIM organizer will automatically match the coupons with the bread brands and choose the lowest price product (accounting for coupons). The items chosen in the grocery list 67 chosen according to the consumers' preferences and he will then submit his purchase request (Mankoff: [0064-0065]). However, Mankoff does not teach ordering via a home or business control panel or actuating a lock for home delivery.

Sinclair teaches a method of product ordering (Sinclair: [0040]). Sinclair further teaches providing purchasing information for a product in response to captured images of a product and voice inputs (Sinclair: [0035]; [0040]). However, Sinclair does not teach actuating a lock for home delivery.



While these references arguably teach the claimed limitations using a piecemeal analysis, these references would only be combined and deemed obvious based on knowledge gleaned from the applicant's disclosure. Such a reconstruction is improper (i.e., hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Accordingly, claims 1, 17, and 19, taken as a whole, are indicated to be allowable over the cited prior art. The examiner emphasizes that it is the interrelationship of the limitations that renders these claims allowable over the prior art/additional art. Claims 2-7, 9, 11-13, 15-16, and 21 depend from claim 1, claim 18 depends from claim 17, and claim 20 depends from claim 19, and therefore the dependent claims are also indicated as containing allowable subject matter. 

The examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of the Applicant's claimed invention relying on improper hindsight bias.
It is thereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625